—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about January 21, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of burglary in the third degree, and placed him in a limited secure facility in the custody of the New York State Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification. Furthermore, the testimony of the identifying witness, taken together with that of the nonidentifying witness, warranted the conclusion that defendant was one of the participants in the burglary. Concur — Lerner, J. P., Saxe, Buckley, Friedman and Marlow, JJ.